TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00696-CR
NO. 03-10-00697-CR


Luke Myers, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NOS. 7173 & 7174, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Luke Myers pleaded guilty to one count of aggravated robbery and one count of
evading arrest or detention with a vehicle, and pleaded true to enhancement allegations.  He did
not have an agreement as to punishment.  After a hearing on punishment, the trial court assessed
sentence of concurrent prison terms of fifty years for aggravated robbery and twenty years for
evading arrest.
		Appellant's court-appointed attorney has filed a motion to withdraw as counsel
supported by a brief concluding that this appeal is frivolous and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional
evaluation of the records demonstrating why there are no arguable grounds to be advanced.  See
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy
of counsel's brief and was advised of his right to examine the appellate record and to file a pro se
brief.  See Anders, 386 U.S. at 744.  No pro se brief has been filed and no extension of time to file
a pro se brief has been requested.
		We have reviewed the record and find no reversible error.  See Garner v. State,
300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We agree with counsel that this appeal is frivolous.  Counsel's motion to withdraw is
granted.  The judgment of conviction is affirmed.


  
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Affirmed
Filed:   May 11, 2011
Do Not Publish